Citation Nr: 0205866	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John C. Qua, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, denied entitlement to service 
connection for a skin disorder and entitlement to service 
connection for PTSD.  The veteran initially appealed the RO's 
denial of both claims, but during a hearing held before a 
hearing officer at the RO in July 1995, and in a written 
statement received at the RO in August 1995, the veteran 
withdrew his claim for service connection for a skin 
disorder.  In April 1998, the Board remanded the veteran's 
remaining claim to the RO for additional development, and in 
January 2000, after the development had been completed, the 
Board affirmed the RO's denial.   

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and based on an unopposed Appellee's Motion for Remand and to 
Stay Proceedings, the Court vacated the Board's decision and 
remanded the claim to the Board for readjudication pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his PTSD claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of that claim.

2.  In February 1993, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

3.  The veteran initiated, but did not perfect, an appeal of 
the February 1993 decision.   

4.  The evidence associated with the claims file subsequent 
to the RO's February 1993 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims to reopen.  

5.  The veteran has been diagnosed with PTSD.

6.  The veteran did not engage in combat.

7.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSIONS OF LAW

1.  The February 1993 rating decision, in which the RO denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The Board acknowledges that the RO has characterized the 
issue on appeal as entitlement to service connection for 
PTSD.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal despite the 
RO's characterization.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  The Board has thus recharacterized 
the issue on appeal as noted on the previous page.

The RO denied the veteran entitlement to service connection 
for PTSD in February 1993 on the bases that the veteran had 
not submitted a statement identifying stressors of sufficient 
severity to support a PTSD diagnosis and that his stressors 
had not been verified.  By letter dated March 1993, the RO 
notified the veteran of the action taken and advised him of 
his appellate rights, and thereafter, the veteran initiated 
an appeal the RO's decision.  The RO subsequently issued a 
statement of the case, after which the veteran did not 
perfect his appeal by submitting a substantive appeal.  The 
February 1993 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's claim to reopen, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself and 
in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether the VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's February 1993 decision includes VA 
outpatient treatment records and hospitalization reports, VA 
examination reports, information from the Social Security 
Administration, letters from the Department of the Army, and 
hearing testimony and written statements of the veteran, his 
representative and a fellow veteran.  This evidence is 
neither cumulative nor redundant of evidence previously 
submitted to agency decisionmakers.  Therefore, the Board 
finds that it is new.  

The Board also finds that the new evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled, is so significant that it 
must be considered to decide fairly the merits of the claims 
to reopen.  The Board bases this finding on the fact that the 
written statements and hearing testimony of the veteran 
identify with specificity numerous stressors of sufficient 
severity to support a PTSD diagnosis.  In its February 1993 
decision, the RO based its denial of the veteran's claim for 
service connection for PTSD, in part, on the absence of such 
evidence. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim.  The Board 
must now decide whether the claim of entitlement to service 
connection for PTSD has been sufficiently developed.  

While the veteran's appeal was pending, Congress passed 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the veteran's 
representative informed the veteran of the change in the law 
and the effect thereof in a letter dated February 2001, but 
the RO has not indicated that it developed the veteran's PTSD 
claim pursuant to that law.  However, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, the RO has 
not indicated that it considered the veteran's claim pursuant 
to the amended law.  However, prior to the enactment of the 
VCAA, the RO found the veteran's PTSD claim to be well 
grounded and denied it on its merits.  The RO's decision is 
thus consistent with the VCAA, which eliminates the need for 
a claimant to submit a well-grounded claim and requires an 
adjudicator to proceed directly to an adjudication of the 
merits of a service connection claim (provided the 
adjudicator finds that the VA has fulfilled its duties to 
assist and notify).  In light of the foregoing, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, the RO notified the veteran 
of the information needed to substantiate his PTSD claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  For instance, in a letter dated August 1995, the RO 
requested the veteran to submit a complete, detailed 
description of the traumatic incidents that caused his PTSD, 
including the dates and places thereof and the unit to which 
he was assigned when the incidents occurred.  In another 
letter dated January 1997, the RO requested the veteran to 
fill out an enclosed PTSD questionnaire so that there would 
be more detailed information of record regarding the alleged 
stressors.  In a letter dated June 1998, the RO again 
requested the veteran to submit a comprehensive statement 
describing the traumatic incidents that caused his PTSD.  The 
RO specifically requested more detailed information regarding 
the September 4, 1971 attack(s) at the 90th replacement unit, 
including the length of the attack(s), the number of people 
killed or wounded, and the veteran's proximity to the 
attack(s), and the stressful events experienced in Cam Ranh 
Bay, including whether he reported the shooting incident that 
occurred while he was serving on guard duty.  The RO clearly 
indicated that the information was vitally necessary to 
confirm that the alleged stressors occurred, and that if it 
was not furnished, the RO would not be able to conduct an 
adequate search to verify the information.  

In addition, in rating and hearing officer decisions dated 
July 1994, June 1996 and August 1996, letters notifying the 
veteran of those decisions, a statement of the case issued in 
June 1995, and supplemental statements of the case issued in 
August 1996, April 1997, June 1997, August 1997 and September 
1999, the RO informed the veteran of the reasons for which 
his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, advised the veteran that 
attempts at verifying his alleged stressors had been 
unsuccessful, and provided him an opportunity to submit 
additional evidence, including independent evidence 
corroborating the alleged stressors, and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  The Board provided the 
veteran further guidance in a Remand issued in April 1998.

Second, as required by the VCAA, the RO fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and reports of hospitalization 
and information from the Social Security Administration.  The 
RO also secured and associated with the claims file service 
personnel records pertinent to the veteran's claim.  As well, 
for the purpose of endeavoring to verify the veteran's 
alleged in-service stressors, the RO contacted personnel from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group), who responded to the RO's 
inquiry by letters dated February 1997 and July 1999.  The 
Board is not aware of the existence of any other outstanding 
evidence that needs to be obtained in support of the 
veteran's claim.  In addition to obtaining all pertinent 
evidence, the RO developed the medical record to the extent 
necessary to decide the veteran's claim.  In September 1999, 
the RO afforded the veteran a VA PTSD examination, during 
which a VA examiner discussed the nature and etiology of the 
veteran's psychiatric complaints. 

In November 2001, after the Court vacated the Board's January 
2000 decision, the Board provided the veteran one more 
opportunity to submit evidence in support of his claim.  In a 
letter to the veteran's representative, the RO indicated that 
additional evidence could be submitted directly to the Board 
in support of the veteran's claim provided a waiver of RO 
consideration of the evidence was also submitted.  In 
February 2002, the representative submitted such evidence 
with a waiver.  The Court previously excluded from the record 
on appeal two of the documents submitted, an April 1994 
decision of the Social Security Administration and a 
September 1990 report of a Special Master concerning the 
Agent Orange Settlement Fund, because they were not part of 
the record when the Board issued its initial decision in 
January 2000.  

There is simply no other information the RO or the Board 
could provide the veteran to assist in the development of his 
claim.  The VCAA does not require remand of all claims 
pending on its effective date.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001); see also Wensch v. Principi, 15 
Vet. App. 362, 367-70 (2001) (holding that when there is 
extensive factual development in a case, including in the 
record on appeal and in a detailed Board decision, and 
further assistance would not aid in substantiating a claim, 
the VCAA is inapplicable).  Inasmuch as the RO and the Board 
have notified the veteran of the evidence needed to 
substantiate his claim and have obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, another Remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  The amendment serves primarily to 
codify the Court's decision in Cohen v. Brown, 10 Vet. App. 
138 (1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  As previously indicated, 
where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 312-313.  In this case, the old and new criteria for 
evaluating PTSD claims are substantially the same; therefore, 
neither version of the regulation is more favorable to the 
veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  

The veteran had active service from February 1971 to December 
1972.  In written statements and PTSD questionnaires 
submitted while this appeal was pending, during mental status 
evaluations conducted since 1986, and during a hearing held 
at the RO in July 1995, the veteran indicated that he 
developed PTSD as a result of multiple stressors experienced 
during that time frame.  These stressors include: 
(1) being trained in medical supplies at Fort Sam Houston, 
Texas, where he detected prejudice against blacks; (2) prior 
to being assigned to a unit or permanent duty station, being 
shipped to Cam Ranh Bay, issued a weapon and told to be on 
alert for enemies in the area; (3) while stationed on alert 
between two exits, witnessing another soldier become so 
nervous, he almost fired his weapon; 
(4) while serving on guard duty with F.S.T. at the 32nd 
Medical Depot in Cam Ranh Bay in 1971, firing on a jeep in 
the motor pool whose driver did not identify himself and then 
discovering that the jeep was being driven by an American 
lieutenant; (5) after being stationed in Cam Ranh Bay for two 
months, being assigned as a non-commissioned officer in 
charge to move his medical supply unit quickly and to work 
for 36 hours without a break, during which other soldiers of 
higher rank showed resentment; (6) after moving his unit, 
learning that a company across from his previous compound had 
been leveled by enemy artillery; (7) sitting near his bunk 
one evening when a bullet skimmed across his bed (the 
incident was deemed an accident, but the veteran indicated 
that he believed it might have been intentional); (8) while 
serving in the 90th Replacement unit in September 1971, 
experiencing enemy attacks; (9) assisting in helping grossly 
injured soldiers; 
(10) witnessing others deal with stress by attempting to 
commit suicide, including in March 1972, when a private cut 
his wrist; (11) being sent on combat field medic duty for 
nine weeks; (12) while on guard duty in a tower, being shot 
at by soldiers based across from the tower; (13) in February 
1972, being on patrol when his platoon was ambushed, being 
pinned down, and being unable to aid the injured soldiers for 
two hours; (14) being unable to revive a soldier who had 
overdosed in the shower; (15) on an intermittent basis, 
approximately two to three times monthly in 1971 or 1972, 
serving as a combat medic; and (16) believing that an 
individual whose jeep had blown up and who, as a result, lost 
an eye was fragged.  (Hereinafter, stressors #1 through #17). 

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. 
§ 3.304, because it shows that the veteran has been diagnosed 
with PTSD.  Although this evidence also shows that the 
veteran has been diagnosed with other psychiatric disorders, 
these alternative diagnoses do not constitute a preponderance 
of the evidence against the veteran's claim that he has PTSD.   

According to this evidence, the veteran first expressed 
complaints related to his mental health during service, but 
was not diagnosed with PTSD until 1992.  On preinduction 
examination in February 1971, the veteran reported that he 
had had difficulty sleeping, depression or excessive worry 
and nervous trouble, but the examiner noted a normal clinical 
evaluation.  

Following discharge, from November 1986 to December 1986, the 
veteran was hospitalized at a VA Medical Center for alcohol 
intoxication.  On discharge, an examiner diagnosed, in part, 
alcohol dependence and probable PTSD.  From June 1992 to July 
1992, the veteran was hospitalized again at a VA Medical 
Center for alcohol intoxication.  On discharge, an examiner 
diagnosed, in part, alcohol dependence and PTSD.  During a 
counseling session at the Vet Center in September 1992, a 
social worker noted that the veteran displayed symptoms of 
PTSD, but she did not diagnose PTSD.  During a VA examination 
in September 1992, however, an examiner definitively 
diagnosed PTSD.  From July 1993 to September 1993 and in 
October 1993, the veteran was hospitalized for alcohol 
intoxication, and again, on discharge, examiners diagnosed, 
in part, alcohol dependence and PTSD.  These diagnoses were 
confirmed during other VA hospitalizations in April 1995 and 
August 1995, VA outpatient treatment in July 1995, and a VA 
neuropsychological evaluation conducted in January 1996.

The veteran was also hospitalized or underwent VA 
examinations in May 1994, from March 1995 to April 1995, and 
in September 1999, but during these visits, no examiner 
diagnosed PTSD.  Rather, they diagnosed, in pertinent part, 
psychoactive substance abuse, alcohol dependency, in 
remission since October 1993 (in May 1994), chronic 
alcoholism, status post delirium tremons (in April 1995), and 
alcohol abuse and dependence (in September 1999).  

Of the medical professionals who definitively diagnosed PTSD, 
only one--the examiner who conducted the September 1992 VA 
examination--attributed the veteran's PTSD to his period of 
active service.  In response to the veteran's reported 
history, the examiner noted that the veteran had no 
extraordinary stressors during training, but almost got 
killed twice while in Vietnam.  Neither the veteran, nor the 
examiner provided specifics with regard to the circumstances 
surrounding these near-death experiences.  However, given 
that, on other occasions, the veteran intimated a fear of 
death when describing some of his stressors, the Board 
accepts the examiner's finding as sufficient to link the 
veteran's PTSD to a claimed in-service stressor.  This 
evidence therefore satisfies another one of the three 
criteria of 38 C.F.R. § 3.304(f).  

Having submitted a diagnosis of PTSD and medical evidence 
suggesting a link between the veteran's PTSD and some of the 
claimed in-service stressors, the Board must now determine 
whether the record contains credible supporting evidence that 
one or more of those stressors actually occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran has not specifically claimed that 
he engaged in combat.  However, he has identified two 
stressors that may be related to combat: stressor #8, 
experiencing enemy attacks, and stressor # 15, serving as a 
combat medic.  

The veteran's DD Form 214 and other service personnel 
records, including a DA Form 20, reflect no participation in 
combat.  Rather, they show that the veteran served in Vietnam 
from September 1971 to June 1972, primarily as a medical 
material/supply specialist with the 32nd Medical Depot and 
also as a medical aidman, and that he received no 
commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation, typically awarded 
primarily or exclusively for circumstances relating to 
combat.  See VAOPGCPREC 12-99.  There are Special Orders of 
record, which indicate that, as alleged by the veteran, the 
veteran was transferred to Fort Sam Houston for training in 
April 1971.  There are also Operational Reports of record, 
which confirm, as alleged by the veteran's representative, 
that enlisted personnel were misutilized during the veteran's 
period of service in Vietnam.  However, there is no evidence 
of record indicating that, after the veteran received 
training or as a result of the misutilization, the veteran 
actually served in a combat, as a medic or in any other 
capacity.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  Although F.S.T. 
has submitted a written statement confirming stressor # 4, no 
physician has attributed the veteran's PTSD to this 
particular stressor.  The remainder of the evidence of record 
fails to verify any of the other claimed stressors, 
particularly those that might have threatened the veteran's 
life and to which the examiner who conducted the September 
1992 VA examination attributed the veteran's PTSD.  In 
letters received in February 1997 and July 1999, personnel 
from USASCRUR indicated that, given the lack of specificity 
provided with regard to the veteran's alleged stressors, the 
stressors could not be verified.  In the latter letter, it 
was specifically indicated that anecdotal incidents, although 
they might be true, are not researchable. 

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

